Case: 16-10137      Document: 00513798543         Page: 1    Date Filed: 12/15/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                    No. 16-10137                                 FILED
                                  Summary Calendar                       December 15, 2016
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

MATTHEW RYAN THOMPSON,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:15-CR-152-6


Before DAVIS, BENAVIDES, and OWEN, Circuit Judges.
PER CURIAM: *
       Matthew Ryan Thompson pleaded guilty to conspiracy to possess with
intent to distribute 50 grams or more of methamphetamine. The district court
sentenced him, at the middle of the guidelines range, to 420 months of
imprisonment. Thompson now appeals his sentence, arguing that the district
court clearly erred in determining the drug quantity used to establish his base
offense level.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-10137    Document: 00513798543     Page: 2    Date Filed: 12/15/2016


                                 No. 16-10137

      An appellate court must ensure that the sentencing court committed no
significant procedural error, including improperly calculating the guidelines
range. Gall v. United States, 552 U.S. 38, 49-51 (2007). We review the district
court’s determination of drug quantity for clear error and will thus affirm the
finding as long as it is “plausible in light of the record as a whole.” United
States v. Betancourt, 422 F.3d 240, 246 (5th Cir. 2005) (internal quotation
marks and citations omitted).
      The presentence report (PSR) reflected that Thompson’s relevant
conduct included 300 ounces of methamphetamine that he and Kristy Jennings
obtained   for   distribution   before   Jennings’s   arrest,   675   ounces    of
methamphetamine he obtained after Jennings’s arrest, and eight ounces of
methamphetamine he and his supplier delivered together, totaling 983 ounces
of methamphetamine.       “As a general rule, information in the [PSR] is
presumed reliable and may be adopted by the district court without further
inquiry if the defendant fails to demonstrate by competent rebuttal evidence
that the information is materially untrue, inaccurate or unreliable.” United
States v. Gomez-Alvarez, 781 F.3d 787, 796 (5th Cir. 2015) (alteration in
original) (internal quotation marks and citation omitted).
      Thompson provided no such evidence. Further, even a PSR based on
hearsay statements of codefendants may be reliable for sentencing purposes.
See United States v. Zuniga, 720 F.3d 587, 591-92 (5th Cir. 2013). The district
court’s drug-quantity finding was plausible in light of the record before us.
      AFFIRMED.




                                         2